Citation Nr: 1046649	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  08-10 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an intestinal disorder, 
claimed as dysentery, as secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to December 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama. 

The Veteran testified before a Decision Review Officer (DRO) in 
September 2009.  A transcript of the hearing is of record.  

The Board notes that the Veteran also perfected appeals for the 
issues of entitlement to service connection for a sleep disorder, 
rashes, headaches and a nervous condition with low energy.  
However, in a September 2009 communication, the Veteran withdrew 
these appeals.  Thus, these issues are no longer before the Board 
and will not be addressed further herein.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010);  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The Board finds that additional development is 
necessary to satisfy VA's obligations under VCAA.

Outstanding Records-  The Veteran submitted a September 2009 
statement outlining his various intestinal problems.  He stated 
that he had been diagnosed with diverticulitis in July 2008, a 
benign neoplasm of the colon in July 2008, dyspepsia (GERD 
(gastroesophageal reflux disease)) in February 2008, and 
incontinence of feces in February 2008.  It is unclear from this 
statement whether these diagnoses were made by a VA practitioner, 
a private practitioner, or a VA-contracted private practitioner.  
The Board further notes an April 2010 computer printout that 
lists various 2009 and 2010 outstanding VA treatment records from 
the Birmingham VA Medical Center and Tuscaloosa VA Medical 
Center.  While some of these records clearly denote treatment 
through mental health services, other records are related to 
preventative health and primary care services, which may be 
relevant to the Veteran's claim.  

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  A review 
of the claims file reflects that VA treatment records are current 
only through April 2008, although treatment records associated 
with his intestine appear to be current through February 2008.  
The Board finds that these outstanding treatment records may 
provide pertinent evidence with respect to his claim, as such the 
VA should attempt to obtain any such records identified by the 
Veteran, which have not already been obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran to complete and 
return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for all medical treatment 
facilities in which he was treated for his 
intestinal disorder, since February 2008.  
After obtaining a completed VA Form 21-
4142, the AOJ should attempt to obtain any 
pertinent medical records, not already 
associated with the claims file, to include 
any outstanding treatment records from the 
Birmingham VA Medical Center and Tuscaloosa 
VA Medical Center.

2.  Following the development set forth in 
Remand paragraph 1, in the event that any 
of the additional outstanding treatment 
records confirm a current intestinal 
disorder, separate from irritable bowel 
syndrome, (i.e. diverticulitis, a benign 
neoplasm of the colon, dyspepsia (GERD), 
incontinence of feces, chronic diarrhea) 
the September 2009 VA examiner is asked to 
once again review the claims file, and 
provide an opinion.   If the September 2009 
VA examiner is not available or is unable 
to provide an opinion, the Veteran should 
be scheduled for another VA examination.

In either case, the September 2009 
examiner, or new examiner, must render an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability 
or greater) that any other current 
intestinal disorder(s), separate from IBS, 
is related to service, to include 
dysentery.  
 
Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record.  The claims file must 
be reviewed in conjunction with such 
examination, and the examiner must indicate 
that such review occurred.  

3.  The RO should then review the 
Veteran's claim in light of the evidence 
added to the record after the December 
2009 Supplemental Statement of the Case 
was issued, to include any development 
described above.  If the benefit sought is 
not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


